Bloodwobth, J.
In the order overruling the certiorari in this case the judge of the superior court said: “Upon hearing the above-stated case it appears to the court that the facts involved come within the ruling by the Court of Appeals of this State in the case of Longshore v. Collier, 37 Ga. App. 450 [140 S. E. 636], and upon the authority of that case the within certiorari is hereby dismissed and overruled.” We agree with Judge Meldrim.

Judgment affirmed.


Broyles, C. J., and Luhe, J., concur.

I. O. Farthing, for plaintiff in error. Hester & Lewis, contra.